UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-2605



JOSEPH B. KENNEDY,

                                              Plaintiff - Appellant,

          versus


NEIL A.G. MCPHIE, individually and as director
of Virginia Department of Employee Relations
Counselors,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CA-99-358)


Submitted:   April 20, 2000                 Decided:   July 19, 2000


Before MICHAEL and KING, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph B. Kennedy, Appellant Pro Se. Guy Winston Horsley, Jr.,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph B. Kennedy appeals the district court’s order granting

Neil A.G. McPhie’s motion to dismiss filed under Rule 12(b)(1) and

(6) of the Federal Rules of Civil Procedure for lack of subject

matter jurisdiction.   We have reviewed the record and the district

court’s opinion issued from the bench and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Kennedy v. McPhie, No. CA-99-358 (E.D. Va. Nov. 5, 1999); see also

Lovern v. Edwards, 190 F.3d 648, 655 (4th Cir. 1999); Davis v. Pak,

856 F.2d 648, 650 (4th Cir. 1988).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                 2